          Case 3:20-cv-00516-VAB Document 309 Filed 08/20/21 Page 1 of 1



BOSTON    CONNECTICUT   NEW JERSEY   NEW YORK     WASHINGTON, DC


                                                                                    JEFFREY P. MUELLER
                                                                                         Attorney at Law
                                                                                     242 Trumbull Street
                                                                                Hartford, CT 06103-1212
                                                                     T: (860) 275-0164 F: (860) 881-2625
                                                                                jmueller@daypitney.com



                                                               August 20, 2021


VIA ECF FILING

The Honorable Victor A. Bolden
Brien McMahon Federal Building
United States Courthouse
915 Lafayette Boulevard – Suite 417
Bridgeport, Connecticut 06604
Fax: 203-579-5844

         Re:    Luck v. McMahon, et al., No. 3:20-CV-00516-VAB

Dear Judge Bolden:

        I write on behalf of Defendants Vincent McMahon and Alpha Entertainment, LLC
(“Defendants”) in response to Plaintiff Oliver Luck’s (“Plaintiff”) letter seeking clarification
regarding whether the Court intends to address Plaintiff’s motion for partial summary judgment
at the hearing scheduled for September 9, 2021 (ECF No. 308).

        Defendants intend to cross-move for summary judgment on the September 24, 2021
deadline for dispositive motions established by the Court’s order (ECF No. 297), including on
the issue of Plaintiff’s violations of applicable XFL phone policies, which is the subject of
Plaintiff’s prematurely-filed motion for partial summary judgment (ECF No. 207). Defendants
respectfully submit that it would be more practical and efficient for the Court to hear both
motions for summary judgment at the same time.

                                                               Very truly yours,



                                                               Jeffrey P. Mueller

cc:      All counsel of record (via ECF Filing)
